Citation Nr: 1316256	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-46 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim service-connection claim for right shoulder disorder, to include as secondary to a left shoulder disorder.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for a cervical spine disorder.

3.  Entitlement to service connection for a right shoulder disorder, to include as secondary to a left shoulder disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to an increased rating for left shoulder disorder (diagnosed as acromioclavicular joint separation, arthritis, and chronic constrictive capsulitis of the left shoulder), currently evaluated as 40 percent disabling.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1969 to April 1971. 

This matter comes before the Board on appeal from July 2008 and June 2011 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which respectively declined to reopen the Veteran's previously denied claims for service connection for right shoulder and cervical spine disorders and denied service connection for PTSD and a disability rating in excess of 40 percent for a left shoulder disorder (identified as acromioclavicular joint separation, arthritis, and chronic constrictive capsulitis of the left shoulder).

Following the promulgation of the July 2008 rating decision, but prior to the June 2011 adjudication, the Veteran switched his representation from The American Legion to the private attorney identified on the title page.  Thereafter, the Veteran testified at a December 2012 hearing before the undersigned, who was authorized to conduct the proceeding via videoconference from the Board's Central Office in Washington, D.C.  38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing has been associated with the Veteran's Virtual VA efolder.  Although the above-captioned attorney was not present at the hearing, another attorney from the same law firm elicited testimony from the Veteran with his consent.  38 U.S.C.A. § 5904.  During the hearing, the undersigned granted the Veteran an additional 60 days to submit evidence in support of his claims.  See Hearing Tr. at 2.  That evidentiary window has now expired and, thus, appellate review may proceed.  

In determining that such review is proper, the Board recognizes that there has been some confusion as to whether the Veteran submitted a timely appeal with respect to his right shoulder and cervical spine claims.  Specifically, the RO has expressed concern that it did not receive his Substantive Appeal (VA Form 9) within 60 days of issuing a Statement of the Case (SOC) in connection with those claims.  See February 2010 RO Correspondence.  Significantly, however, the Veteran's representative has since provided documentation showing that a VA Form 9 was, in fact, faxed to the RO on December 11, 2009, less than 60 days following its issuance of the SOC on November 3, 2009.  In addition, the representative has diligently pursued the Veteran's appeal by submitting additional copies of his VA Form 9, both by mail and facsimile, in January 2010 and March 2010.  Accordingly, the Board is satisfied that the Veteran and his representative have met the requirements for perfecting a timely appeal and that the claims addressed therein are therefore ripe for appellate review.

As for the other claims listed on the title page, the Board is mindful that they have not been formally certified on appeal.  Nevertheless, the record reflects that the Veteran's representative has filed a timely Notice of Disagreement (NOD) with the July 2011 denial of those claims, which have yet to be addressed in a SOC.  See July 21, 2011 NOD.  Accordingly, the Board finds it necessary to assume jurisdiction over those claims for the limited purpose of ensuring that a SOC is issued.  See Manlincon v. West, 12 Vet. App. 238 (1999),

As a final introductory matter, the Board acknowledges that the July NOD includes a claim for a total disability rating based on individual unemployability (TDIU).  The Board further recognizes that the United States Court of Appeals for Veterans Claims (Court) has held that TDIU claims are part and parcel of pending claims for higher evaluations for individual service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam).  As noted above, however, the Board's jurisdiction over the Veteran's claim for an increased left shoulder rating is limited to requesting the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, as the Veteran does not have any other pending claims for higher individual disability ratings on appeal, the Board finds that it does not have jurisdiction to review the merits of his TDIU claim.  Therefore, that issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issues of service connection for a cervical spine disorder, an increased rating for a left shoulder disorder, and service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  An unappealed rating decision issued in November 2006 declined to reopen the Veteran's previously denied service-connection claim for a right shoulder disorder (then characterized as degenerative joint disease of the right shoulder).

2.  An unappealed rating decision issued in November 1998 declined to reopen the Veteran's previously denied service-connection claim for a cervical spine disorder (then characterized as degenerative changes of the cervical spine).

3.  The evidence received since the above rating decisions is new and material as it relates to unestablished facts necessary to substantiate the Veteran's right shoulder and cervical spine claims and, at the very least, triggers the duty to assist by providing medical opinions in support of those claims.

4.  The evidence of record is at least in equipoise as to whether the Veteran's right shoulder disorder, diagnosed as osteoarthritis of the right glenohumeral joint, was caused or aggravated by his service-connected left shoulder disorder.  


CONCLUSIONS OF LAW

1.  The unappealed November 2006 rating decision declining to reopen the Veteran's previously denied service-connection claim for a right shoulder disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).  

2.  The unappealed November 1998 rating decision declining to reopen the Veteran's previously denied service-connection claim for a cervical spine disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).  

3.  The evidence received since the November 2006 rating decision is both new and material; the claim of entitlement to service connection for a right shoulder disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  The evidence received since the November 1998 rating decision is both new and material; the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  The criteria for service connection for a right shoulder disorder, diagnosed as osteoarthritis of the right glenohumeral joint, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

In this case, the Board is reopening the Veteran's previously denied right shoulder and cervical spine claims, granting service connection for the right shoulder on the merits, and remanding the other issues on appeal.  As those outcomes are all favorable to the Veteran, further consideration of VA's duties to notify and assist is unnecessary in this instance.  

II.  Reopened Claims

The Veteran, in hearing testimony and other documents of record, contends that he suffers from right shoulder and cervical spine disorders that are etiologically related to his active service and therefore warrant service connection.  Significantly, however, the record reflects that he previously filed claims for service connection for those disabilities, which were denied in RO rating decisions that later became final.  Accordingly, the Board must now consider the bases for the previous denials of the Veteran's right shoulder and cervical spine claims and then assess whether new and material evidence has been submitted such that those claims may be reopened. 

Turning first to the Veteran's right shoulder claim (originally characterized as service connection for degenerative joint disease of the right shoulder), the record reflects that this issue was originally denied in a March 2005 rating decision.  The RO predicated its denial on a review of the Veteran's service treatment records, which were replete with complaints and clinical findings of a 1970 left shoulder injury but devoid of any mention of right shoulder trauma.  Additionally, the RO considered the report of a February 2005 VA joints examination, which revealed a current diagnosis of mild to moderate degenerative joint disease in both the left and right shoulders.  Significantly, that VA examination report also included a medical opinion from the examining clinician, who indicated that the Veteran's service-connected left shoulder disorder was less likely than not responsible for the degenerative changes in his right shoulder.  Although that negative nexus opinion was not supported by any rationale, the RO concluded that it was uncontroverted by the other evidence of record and consequently denied the Veteran's right shoulder claim.

In response to the RO's decision, the Veteran filed a timely NOD to which he attached additional pertinent evidence.  Specifically, he submitted a July 2005 opinion from a private nurse practitioner, who indicated that the Veteran was left-handed and that his recent right shoulder problems were the direct result of the "use and abuse of [his] less dominant side and [the] wear-an[d]-tear from doing the job his left, injured shoulder could not do."  The RO acknowledged that positive nexus opinion, but essentially discounted its probative value on the grounds that it had been authored by a non-physician who had not reviewed the claims file.  Accordingly, the RO issued a March 2006 SOC confirming the previous denial of the Veteran's right shoulder claim.  He declined to perfect a timely appeal and, thus, the denial of that claim became final.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993) (holding that when a veteran files a timely notice of disagreement, but fails to timely file a substantive appeal, the appeal itself is untimely). 

The record thereafter shows that the Veteran made an initial attempt to reopen his right shoulder claim in September 2006.  At that time, he submitted a contemporaneous VA outpatient record from an orthopedic surgeon ("Dr. H.M.B."), who echoed the findings of the nurse practitioner with respect to the overuse of the Veteran's right shoulder.  However, Dr. H.M.B. did not explicitly attribute the current degenerative changes in the Veteran's right glenohumeral joint to his service-connected left shoulder disorder.  

Upon receipt of the outpatient record from Dr. H.M.B., the RO essentially determined that the underlying findings did not constitute independent clinical impressions, but were instead tantamount to a subjective history provided by the Veteran.  Therefore, the RO determined in a November 2006 rating decision that those findings were insufficient to reopen the previously denied right shoulder claim.  The Veteran did not appeal the RO's determination.  Nor did he submit any new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.").  Accordingly, the November 2006 rating decision, like the March 2005 adjudication that had preceded it, became final.

Turning next to the Veteran's cervical spine claim (originally characterized as service connection for degenerative changes of the cervical spine), the record reflects that this issue was first denied in an April 1996 rating decision.  The initial RO adjudicators appear to have based their denial, in part, on a lack of relevant findings in the Veteran's service treatment records, even though those records did show that he had complained of neck problems following his 1970 football injury.  Additionally, the April 1996 adjudicators appear to have considered the evidence of intercurrent injuries, specifically a July 1975 VA medical hospital report, noting that the Veteran had been placed in cervical traction following a recent motor vehicle accident, and an April 1977 private neurosurgery report, indicating that he had sustained an additional cervical spine injury (a blow to the head by the door of an airplane in the course of his civilian employment).  Based on that in-service and post-service evidence, the adjudicators determined that the Veteran's current cervical spine problems were less likely than not incurred in service and consequently denied his claim.

Although the Veteran did not appeal the April 1996 decision, he thereafter applied to reopen his cervical spine claim by submitting additional medical evidence.  Such evidence consisted of a March 1998 VA examination report, which noted the Veteran's in-service history of acromioclavicular joint separation and indicated that this injury was responsible for his residual neck pain.  However, that report did not specify whether the Veteran's current neck symptoms comported with an underlying cervical spine diagnosis.  Consequently, the November 1998 RO adjudicators who reviewed that report determined that it did not rise to the level of new and material evidence and, thus, declined to reopen the Veteran's cervical spine claim.  

As with the initial April 1996 adjudication, the November 1998 rating decision did not meet with a NOD or the submission of new and material evidence within one year of its promulgation.  See Buie, 24 Vet. App. at 251-52; see also Bond, 659 F.3d  at 1367-68.  As such, that November 1998 rating decision also achieved finality.
Having thus established the procedural and evidentiary history underlying the denials of the Veteran's right shoulder and cervical spine claims, the Board must now address whether those claims should be reopened on the basis of new and material evidence.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).  The Board recognizes that the RO previously determined that such evidence had been submitted with respect to one claim, but not the other.  See July 18, 2008 Rating Decision (reopening and denying the right shoulder claim but declining to reopen the cervical spine claim).  Notwithstanding the RO's actions, however, the Board must undertake its own inquiry as to whether new and material evidence has been received with respect to both claims as this will determine whether it has jurisdiction to adjudicate those issues de novo.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012); see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (finding that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence).  
When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

In this case, the Veteran has supported his petitions to reopen his claims by submitting duplicate copies of VA outpatient treatment records and examination reports.  That medical evidence reflects the Veteran's longstanding history of right shoulder and cervical spine disorders, but does relate any of his underlying disease pathology to his military service.  As such, that evidence is neither new nor material and is therefore insufficient to reopen his claims.

In addition to providing such duplicative evidence, however, the Veteran has directed the Board's attention to a March 14, 2008 VA orthopedic surgery outpatient note, which was not previously of record.  That treatment note is significant as it contains a history of present illness, which attributes the pain accompanying the Veteran's right shoulder disorder to his "needing to compensate for [the] weak left shoulder" that is presently service-connected.  While substantially similar to the July 2005 opinion authored by the private nurse practitioner, the March 2008 finding is distinct insofar as it was rendered by an orthopedic surgeon ("Dr. C.J.S.").  Moreover, in contrast with Dr. H.E.B.'s September 2006 report, which suggests, but does not specify a link between the Veteran's service-connected left shoulder disorder and his right shoulder arthritis, Dr. C.J.S.'s finding expressly relates those two disabilities. 

Similarly, a November 2009 report from another orthopedic surgeon ("Dr. M.W.B") indicates that the "pathology in the [Veteran's] right shoulder could have developed from overuse as a result of the injury to the left shoulder."  Significantly, that November 2009 clinical report also indicates that the C5-6 and C7-T1 disk herniations, which characterize the Veteran's cervical spine disorder, "could have developed at the time of his initial [1970] accident" that led to his service-connected left shoulder disorder.

The Board observes that, as licensed orthopedic surgeons, both Dr. C.J.S. and Dr. M.W.B. are expertly qualified to address the nature and etiology of the Veteran's right shoulder and cervical spine disorders.  See Black v. Brown, 10 Vet. App. 279 (1997).  Moreover, the Board presumes those health care providers to be credible for the purpose of determining whether their opinions are new and material.  Justus, 3 Vet. App. at 513.

In addition to clinical observations, the Veteran has offered his own impressions of his right shoulder and cervical spine problems and their relationship to his military service.  Indeed, he has testified at length regarding "the limits he has in his left arm and shoulder," and his ensuing overreliance on his non-dominant right shoulder disorder to play sports with his son and perform daily living activities.  See Hearing Tr. at 4-5, 7-8.  The Veteran has further emphasized that, as a result of this overuse, he has developed the same symptoms of chronic pain and limitation of motion in his right shoulder that he has long experienced in his left.  See Hearing Tr. at 8.  Additionally, the Veteran has testified as to his long-standing neck pain and related cervical spine symptoms.  See Hearing Tr. at 3-4.  He has maintained that those symptoms had their direct onset in service-specifically, during the same in-service football accident in which he injured his left shoulder-and that they have persistently worsened over time.  Id.  The Veteran has further maintained that multiple treating providers have told him that his cervical spine disorder is related to his military service.  See Hearing Tr. at 18.

While a lay person, the Veteran is competent to testify as to his current and historic right shoulder and neck symptoms, which he has personally experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Similarly, he is competent to report what treating providers have told him with respect to the etiology of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, his impressions are presumed credible for the limited purpose of reopening his claim.  Justus, 3 Vet. App. at 513.

The Board finds that the above clinical and lay evidence is new to the extent that it was not previously considered by VA adjudicators.  That evidence is also material as it pertains to an unestablished fact necessary to substantiate the Veteran's claims.   
Specifically, the opinions from Dr. C.J.S. and Dr. M.W.B. bolster the medical evidence previously of record by signaling a more conclusive link between the Veteran's left shoulder osteoarthritis and his service-connected right shoulder disorder.  Moreover, Dr. M.W.B.'s opinion also suggests a direct causal relationship between the Veteran's cervical spine disorder and the in-service accident in which he injured his right shoulder.   Accordingly, those medical opinions collectively address the particular element (nexus) found lacking in the most recent final denials of his left shoulder and cervical spine claims.  

The Veteran's own assertions are also supportive of his underlying claims as they collectively suggest that his left shoulder and cervical spine problems have persisted on a chronic basis since his period of service.  As such, those lay assertions, in tandem with the previously considered evidence of in-service injury and current disability, are sufficient to meet the low threshold for a VA examination with respect to each claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim).

Accordingly, the Board finds that the new evidence detailed above relates to a specific fact (nexus) that was not established at the time of the last final adjudication and, at the very least, is sufficient to trigger the need for a VA examination in support of each of the Veteran's previously denied claims .  See 38 C.F.R. § 3.303 (2012); see also Shade, 24 Vet. App. at 117.  Therefore, the Board finds that the evidence presented is not only new but also material and, thus, sufficient to reopen those claims.  



III.  Service Connection

Accordingly, the Board now turns to the merits of the Veteran's reopened right shoulder claim.  At the outset, the Board notes that it has considered whether the Veteran would be prejudiced if it proceeded to de novo review of that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that, upon reopening a claim, the Board must consider whether a claimant will be prejudiced by the Board proceeding to de novo review by considering whether the claimant has been given adequate notice of the need to submit evidence or argument and an opportunity to submit such evidence and argument and to address the matter at a hearing); Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Upon due consideration, the Board is confident that such a standard of review would not prejudice the Veteran but, rather, would serve as the means of most expeditiously granting service connection for his right shoulder disorder.   

As detailed above, the Veteran contends that his right shoulder became permanently disabled as a result of overcompensating for the left shoulder problems he incurred in service.  In light of the Veteran's contentions, the Board will consider whether to grant service connection for his right shoulder as secondary to his service-connected left shoulder disorder.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  The Board has also considered reviewing the Veteran's right shoulder claim under alternate theories of entitlement.  However, this has proven to be unnecessary as the evidence discussed herein is sufficient to warrant service connection on a secondary basis.

Secondary service connection may be established for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  In such instance, service connection shall be granted as secondary to the disability for which VA benefits were initially established.  Id.; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The Veteran may also obtain compensation for the aggravation of a nonservice-connected condition by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2012); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To prevail under a theory of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Moreover, any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service connected.  38 C.F.R. § 3.310(b).  

The Board is cognizant that the VA regulation pertaining to secondary service connection was amended, effective October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The revised regulation appears to place a heightened evidentiary burden on claimants seeking service connection based upon aggravation.  Specifically, the amendment requires claimants to produce evidence establishing a baseline level of disability for the nonservice-connected condition prior to the aggravation.  In this case, however, consideration of that revised provision is unnecessary to grant the Veteran's claim, which turns on a theory of secondary incurrence, rather than aggravation.

In applying the relevant law to the specific facts at issue, the Board has a duty to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  This includes lay evidence, which may be considered competent if furnished by a claimant, or other witness, with knowledge of facts or circumstances perceived through the use of the five senses.  38 C.F.R. § 3.159(a); Layno, 6 Vet. App. at 470(a  Veteran is competent to report on that of which he or she has personal knowledge).  Thus, a layperson may be competent to report on the onset and continuity of his symptomatology.  Id.; see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Similarly, a layperson may be competent to report a history of diagnosis if (1) the medical issue is within his realm of knowledge, (2) he is reporting a contemporaneous medical diagnosis, or (3) his testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For example, a layperson may speak to etiology in such circumstances where nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In this case, the Veteran has not demonstrated the expertise to address the etiology of his right shoulder arthritis, which, unlike the cause of the broken leg in Jandreau, eludes lay observation.  Id.  Moreover, while the Veteran and his representative have argued that a correlation exists between his current right and left shoulder disorders, neither party has the qualifications to draw such a medical conclusion.  To the contrary, the relationship, if any, between the Veteran's right shoulder problems and his service-connected disability (identified as acromioclavicular joint separation, arthritis, and chronic constrictive capsulitis of the dominant left shoulder) is a matter that requires expert medical knowledge to resolve.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that "[a]lthough the Veteran is competent to testify to the pain he has experienced since his [active service], he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with").  

Accordingly, the Board has considered multiple medical opinions in connection with the Veteran's appeal.  Those opinions collectively offer a mixed verdict as to whether the residuals of his in-service left shoulder injury led to his current right shoulder impairment.  

As discussed above, the private nurse practitioner ("N.H.") and the orthopedic surgeons (Dr. C.J.S. and Dr. M.W.B.) who have evaluated the Veteran for right glenohumeral osteoarthritis and related symptoms have all attributed these degenerative changes to the unusual "wear and tear" imposed on his non-dominant right shoulder by his weakened left shoulder.  Moreover, while a third orthopedic surgeon (Dr. H.E.B.) has declined to expressly relate the Veteran's right and left shoulder disorders, that clinician has nonetheless rendered findings, with respect to overuse of the right shoulder, which are consistent with the positive nexus opinions offered by his peers. 

In contrast, the report of a February 2005 VA joints examination flatly indicates that the Veteran's right shoulder problems are not attributable to his service-connected left shoulder disorder.  Similarly, a May 2008 VA joints examination includes an opinion that the Veteran's right shoulder osteoarthritis is more likely secondary to the normal aging process and less likely attributable to his service-connected left shoulder disorder.  Tellingly, however, there is no indication that author of that opinion-a physician's assistant-has specialized training in joint disorders.  

Where, as here, the Board is confronted by conflicting medical opinion evidence, it can favor certain clinicians' findings over others as long as it adequately explains its reasoning.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); see also Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators).  Accordingly, the Board exercises its adjudicatory discretion to find that the positive nexus opinions in this case are more probative and persuasive than the negative findings rendered by the February 2005 and May 2008 VA examiners.  

In reaching this determination, the Board observes that the initial negative VA opinion is completely devoid of any clinical rationale, which severely limits its evidentiary value.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting generally that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).  The Board does not mean to imply that the other private and VA clinicians have offered exemplary explanations for their medical opinions.  Nevertheless, the Board finds that, by noting the Veteran's history of in-service left shoulder injury and his subsequent development of right shoulder problems, those other medical opinions all reflect an understanding of the salient facts of the case that the February 2005 report lacks.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Moreover, while mindful that none of the favorable nexus findings appears to have been based on a review of the claims file, the Board notes that such a review is not a prerequisite for medical opinions, especially those rendered by private clinicians.  On the contrary, the more important consideration is whether the underlying opinion is factually accurate, fully articulated, and soundly reasoned.  Id.  The Board finds that to be the case with respect to the positive nexus opinions rendered by the Veteran's nurse practitioner (N.H.) and by Dr.  C.J.S. and Dr. M.W.B.  In this regard, the Board considers it significant that the nurse practitioner's opinion appears to have been based on her extensive treatment of the Veteran, while Dr. C.J.S. and Dr. M.W.B. both had advanced training in the particular joint disorder at issue on appeal.  Such personal knowledge and medical expertise enhances the overall probative value of those clinicians' opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  

In contrast, there is no indication that the physician's assistant who authored the May 2008 negative nexus opinion had a comparable level of personal knowledge or expert training.  Accordingly, the Board finds that examiner's findings, like the other negative nexus opinion of record, is less probative than the medical opinion evidence that favors the Veteran's claim.

Even if the Board were to conclude that all of the medical opinions were comparably problematic and, thus, of equal evidentiary weight, the resulting mixture of positive and negative nexus findings would still support an outcome favorable to the Veteran.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Indeed, that evidence would collectively indicate that there was at least a 50 percent probability that the Veteran's currently diagnosed osteoarthritis of the right glenohumeral joint was etiologically related to his service-connected left shoulder disorder.  Such findings of current disability, service-connected disease or injury, and medical nexus are sufficient to satisfy the three-prong test for secondary service connection under Wallin.  Wallin, 11 Vet. App. 509, 512 (1998).

In summary, the Board finds that, as the medical opinion evidence of record is at the very least in equipoise with respect to whether the Veteran's service-connected left shoulder disorder contributed to his current right shoulder problems, the benefit-of-the-doubt rule is for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  Therefore, applying that rule to the evidence outlined above, the Board finds that service connection for a right shoulder disorder, diagnosed as osteoarthritis of the right glenohumeral joint, is warranted on a secondary basis.


ORDER

New and material evidence having been presented, the claim for service connection for a right shoulder disorder is reopened.

New and material evidence having been presented, the claim for service connection for a cervical spine disorder is reopened and, to that extent only, the claim is granted.

Service connection for a right shoulder disorder, diagnosed as osteoarthritis of the right glenohumeral joint, is granted.





	(CONTINUED ON NEXT PAGE)
REMAND

Although the Board regrets the additional delay, further development is needed with respect to the Veteran's reopened cervical spine claim and the other issues remaining on appeal.  The Board will discuss each of its reasons for remand in turn.

I.  VA Treatment Records

At his recent videoconference hearing, the Veteran indicated that, immediately upon leaving service in April 1971, he had sought treatment for neck problems at the VA Medical Center in Miami, Florida.  See  Hearing Tr. at 16.  Significantly, however, the earliest records from that VA medical facility are dated in June 1990.  Moreover, while the Veteran also professed to be receiving current VA outpatient treatment, the most recent VA medical records associated with his paper claims file or Virtual VA efolder are dated in May 2011.  See Hearing Tr. at 18.  Accordingly, as it appears that additional VA pertinent records remain outstanding, such records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2012); see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

II.  Private Treatment Records

Private treatment records also appear to be outstanding.  During his videoconference hearing, the Veteran testified that he was continuing to receive outpatient treatment for cervical spine and related joint problems from the aforementioned private orthopedic surgeon (Dr. Dr. M.W.B.).  See Hearing Tr. at 13.  However, the most treatment reports of record from that physician are dated May 10, 2011.  Accordingly, as the Board is now on notice that additional private records exist that may be pertinent to the Veteran's cervical spine disorder claim, such records should be elicited on remand.  

III.  VA Examination

In a claim for service connection, VA's duty to assist the Veteran includes providing a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012).  

In this case, the Board reopened the Veteran's cervical spine disorder claim based upon aforementioned November 2009 medical opinion, which indicates that his C5-6 and C7-T1 disk herniations "could have developed at the time of his initial [1970] accident" that led to his service-connected left shoulder disorder.  While sufficient to qualify as new and material, however, that opinion is too speculative in nature to serve as a stand-alone basis for granting the Veteran's cervical spine claim on the merits.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (observing that evidence which is speculative, general or inconclusive in nature cannot support a claim).

The Board recognizes that the Veteran is himself of the opinion that his cervical spine disorder originated in service.  However, while competent to report a history of neck pain and related symptoms, which are capable of lay observation, the Veteran has not demonstrated that he has the expertise to relate such symptoms to his 1970 in-service football injury or to any other aspect of his active duty.  See Jandreau, 492 F.3d at 1377 n.4.  As such, whether the trauma that he experienced in service is in any way related to his current cervical spine disorder is a question that requires medical expertise to resolve.  See Clyburn, 12 Vet. App. at 301.

Moreover, the Board observes that the need for an expert medical opinion is particularly great in this case, given the evidence of intercurrent cervical spine injuries.  As noted above, the record reflects that the Veteran was placed in cervical traction following a 1975 motor vehicle accident and that, two years later, he incurred a blow to the head that resulted in additional cervical trauma.  In light of this complicated medical history, the Board finds that the lay statements of record, standing alone, are insufficient basis to award service connection for the Veteran's cervical spine disorder.  

While insufficient to grant the benefits sought on appeal, however, the above medical opinion and lay assertions, in tandem with the other evidence of record, are enough to trigger the need for a new VA etiological examination in support of the Veteran's cervical spine claim.  McLendon, 20 Vet. App. at 81.  Indeed, the Board has already determined that such an examination is warranted in its decision to reopen that previously denied claim.  See Shade, 24 Vet. App. at 117.  

Accordingly, on remand, the Veteran should be afforded a VA examination that reconciles all of the pertinent in-service and post-service evidence of record, both medical and lay, including any evidence that is obtained pursuant to this remand. 

Specifically, the requested VA examination should address whether any current cervical spine disorder was caused or aggravated by the Veteran's documented in-service football injury, or is otherwise related to his active service.  Moreover, given the Veteran's assertions of a shared etiology between his current neck problems and his left shoulder disorder, the requested examination should expressly address whether that service-connected disability caused or aggravated any current cervical spine disorder.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  Furthermore, in light of the Board's finding that the Veteran's left shoulder disorder is responsible for his right glenohumeral arthritis, the requested examination should also specifically consider whether that newly service-connected right shoulder disability caused or aggravated any cervical spine disorder found to be present.  Id.  



	(CONTINUED ON NEXT PAGE)
IV.  Manlincon concerns

Finally, the record reflects that, upon receipt of the June 2011 rating decision denying an increased disability rating for the Veteran's left shoulder disorder and service connection for PTSD, his representative submitted an emphatically worded "formal NOD" as to the denial of those claims.  See July 28, 2011, Notice of Disagreement.  Thereafter, the Veteran and his representative submitted additional evidence purporting to show why those claims should have been granted.  See December 9, 2011, Statement Re: June 29, 2011, Decision Denying Increase for Left Shoulder Disorder and Service Connection for PTSD and Attachments.  Significantly, however, it does not appear that the AOJ has issued a SOC addressing those claims.  

The Court has held that where an NOD is filed but a SOC has not been issued, the Board must remand the claim to the AOJ so that a SOC may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Veteran's claims for entitlement to a rating in excess of 40 percent for his left shoulder disorder (acromioclavicular joint separation, arthritis, and chronic constrictive capsulitis of the left shoulder), and for service connection for PTSD must be remanded so that the AOJ may issue a SOC.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Evaluate the evidence of record, and issue a statement of the case (SOC) to the Veteran and his attorney addressing the claims of entitlement to a disability rating in excess of 40 percent for his acromioclavicular joint separation, arthritis, and chronic constrictive capsulitis of the left shoulder, and entitlement to service connection for PTSD.  The Veteran is advised that a timely substantive appeal is still necessary to perfect his appeal as to this claim.  38 C.F.R. § 20.302(b) (2012).

2.  Obtain and associate with the claims file all records of treatment from the VA Medical Center in Miami, Florida, dated prior to June 1990 and after May 2011.

If any of the above records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

3.  After eliciting the necessary authorizations, obtain all medical records dated since May 10, 2011, from the private orthopedic surgeon (Dr. M.W.B.) who has treated the Veteran for cervical spine and related joint problems.  Explain to the Veteran that any prior release for his private treating provider's records has expired and that he will need to furnish new authorizations in order for additional records to be obtained.   

In light of the recent changes to 38 U.S.C.A. § 5103A(b)(2)(B), two attempts should be made to obtain these relevant private treatment records, unless a formal findings can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be documented in the Veteran's paper claims file or Virtual VA efolder.

4.  After the development requested in items 2 and 3 is complete, schedule the Veteran for an examination to determine the nature and etiology of any currently diagnosed cervical spine disorder.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing all clinically-indicated diagnostic testing and any necessary consultations, the examiner should address the following questions:

(A)  Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed cervical spine disorder was caused or aggravated by the Veteran's 1970 documented in-service football injury?

(B)  Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed cervical spine disorder was caused or aggravated beyond its natural progression by the Veteran's service-connected left shoulder disorder (acromioclavicular joint separation, arthritis, and chronic constrictive capsulitis of the left shoulder)?

(C)  Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed cervical spine disorder was caused or aggravated beyond its natural progression by the Veteran's service-connected right shoulder disorder (glenohumeral arthritis of the right shoulder)?

(D)  Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed cervical spine disorder is otherwise related to any aspect of the Veteran's active service?

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he has experienced chronic neck pain and related symptoms since the1970 football injury documented in his service treatment records.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
VINCENT C. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


